 


109 HR 1793 IH: Fueling the U.S.A. Through Unlimited Reliable Energy Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1793 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Ms. Zoe Lofgren of California (for herself, Mr. Cunningham, Mr. McGovern, Mr. Ehlers, Mr. Holt, Mr. Butterfield, Ms. Baldwin, and Mr. Honda) introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To promote fusion energy development in the United States. 
 
 
1.Short titleThis Act may be cited as the Fueling the U.S.A. Through Unlimited Reliable Energy Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Economic prosperity and national security are closely linked to an affordable and ample energy supply. 
(2)Environmental quality is closely linked to energy production and use. 
(3)Population, worldwide economic development, energy consumption, and stress on the environment are all expected to increase substantially in the coming decades. 
(4)The few energy options with the potential to meet economic and environmental needs for the long-term future should be pursued as part of a balanced national energy plan. 
(5)Fusion energy is an attractive long-term energy source due to virtually inexhaustible supply of fuel, its potential as a substantial energy source requiring relatively little land mass, and its promise of minimal environmental impact and inherent safety. 
(6)The National Research Council, the President’s Committee of Advisors on Science and Technology, and the Secretary of Energy Advisory Board have each recently reviewed the Fusion Energy Sciences Program and each strongly supports the fundamental science and creative innovation of the program and has confirmed that progress toward the goal of producing practical fusion energy has been excellent, although much scientific and engineering work remains to be done. 
(7)Each of these reviews and United States fusion scientists have stressed the need for a magnetic fusion burning experiment to address key scientific issues and as a necessary step in the development of fusion energy. 
(8)Further, the United States fusion research community has developed a strong consensus that the first option for United States involvement in a burning plasma experiment should be through the international experiment known as ITER and that, should the ITER experiment fail to go forward, then the construction of a domestic burning plasma experiment should be pursued aggressively. 
(9)The National Research Council has also called for a broadening of the Fusion Energy Sciences Program research base as a means to more fully integrate the fusion science community into the broader scientific community. 
(10)The Fusion Energy Sciences Program budget is inadequate to support the necessary science and innovation for the present generation of experiments, and cannot accommodate the cost of participation in or construction of a burning plasma experiment. 
(11)The Department of Energy’s Fusion Energy Sciences Advisory Committee has been recently tasked with the development of a plan to demonstrate the provision of fusion power to the United States electric grid within 35 years. Although this effort is to be commended, Congress finds that the importance of the development of fusion energy warrants that every effort be made to credibly accelerate this timeframe. 
3.GoalsIt shall be the goal of the United States to demonstrate electric power and hydrogen production for the United States energy grid utilizing a fusion energy device at the earliest date possible. It shall also be the goal of the United States to develop the scientific, engineering, and commercial infrastructure necessary to ensure that the United States is wholly competitive with other nations in providing fusion energy for its own needs and the needs of other nations.  
4.Plan for fusion energy sciences program 
(a)Declaration of policyIt shall be the policy of the United States to conduct research, development, demonstration, and commercial application activities to provide for the scientific, engineering, and commercial infrastructure necessary to ensure that the United States is competitive with other nations in providing fusion energy for its own needs and the needs of other nations, including by demonstrating electric power or hydrogen production for the United States energy grid utilizing fusion energy at the earliest date possible. 
(b)Fusion energy plan 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall transmit to Congress a plan for carrying out the policy set forth in subsection (a), including cost estimates, proposed budgets, potential international partners, and specific programs for implementing such policy. 
(2)Requirements of planSuch plan shall also ensure that— 
(A)existing fusion research facilities are more fully utilized; 
(B)fusion science, technology, theory, advanced computation, modeling, and simulation are strengthened; 
(C)new magnetic and inertial fusion research facilities are selected based on scientific innovation, cost effectiveness, and their potential to advance the goal of practical fusion energy at the earliest date possible; 
(D)the facilities that are selected are funded at a cost-effective rate; 
(E)communication of scientific results and methods between the fusion energy science community and the broader scientific and technology communities is improved; 
(F)inertial confinement fusion facilities are utilized to the extent practicable for the purpose of inertial fusion energy research and development; 
(G)attractive alternative inertial and magnetic fusion energy approaches are more fully explored; and 
(H)to the extent practical, the recommendations of the March 2004 Fusion Energy Sciences Advisory Committee report on Workforce Planning are carried out, including periodic assessment of program needs. 
(3)Report on fusion materials and technology projectThe plan required by this subsection shall also address the status of, and to the degree possible, the costs and schedules for— 
(A)the design and implementation of international or national facilities for the testing of fusion materials; and 
(B)the design and implementation of international or national facilities for the testing and development of key fusion technologies. 
5.ITER 
(a)Agreement 
(1)The Secretary of Energy is authorized to negotiate an agreement for United States participation in ITER. 
(2)Any agreement for United States participation in ITER shall, at a minimum— 
(A)clearly define the United States financial contribution to construction and operating costs; 
(B)ensure that the share of ITER’s high-technology components manufactured in the United States is at least proportionate to the United States financial contribution to ITER; 
(C)ensure that the United States will not be financially responsible for cost overruns in components manufactured in other ITER participating countries; 
(D)guarantee the United States full access to all data generated by ITER; 
(E)enable United States researchers to propose and carry out an equitable share of the experiments at ITER; 
(F)provide the United States with a role in all collective decisionmaking related to ITER; and 
(G)describe the process for discontinuing or decommissioning ITER and any United States role in that process. 
(b)PlanThe Secretary of Energy, in consultation with the Fusion Energy Sciences Advisory Committee, shall develop a plan for the participation of United States scientists in ITER that shall include the United States research agenda for ITER, methods to evaluate whether ITER is promoting progress toward making fusion a reliable and affordable source of power, and a description of how work at ITER will relate to other elements of the United States fusion program. The Secretary shall request a review of the plan by the National Academy of Sciences, the results of which the Secretary shall transmit to Congress not later than 90 days after the date of enactment of this Act. 
(c)LimitationNo Federal funds shall be expended for the construction of ITER until the Secretary of Energy has transmitted to Congress— 
(1)the agreement negotiated pursuant to subsection (a) and 120 days have elapsed since that transmission; 
(2)a report describing the management structure of ITER and providing a fixed dollar estimate of the cost of United States participation in the construction of ITER, and 120 days have elapsed since that transmission; 
(3)a report describing how United States participation in ITER will be funded without reducing funding for other programs in the Office of Science, including other fusion programs, and 60 days have elapsed since that transmission; and 
(4)the plan required by subsection (b) (but not necessarily the National Academy of Sciences review of that plan), and 60 days have elapsed since that transmission.  
6.Plan for fusion experiment If at any time during the negotiations on ITER, the Secretary determines that construction and operation of ITER is unlikely or infeasible, the Secretary shall send to Congress, as part of the budget request for the following year, a plan for implementing a domestic burning plasma experiment such as FIRE, including costs and schedules for such a plan. The Secretary shall refine such plan in full consultation with the Fusion Energy Sciences Advisory Committee and shall also transmit such plan to the National Academy of Sciences for review. The Secretary shall transmit the results of that review to Congress not later than 1 year after the date of enactment of this Act. 
7.DefinitionsAs used in this Act— 
(1)the term construction means the physical construction of the ITER facility, and the physical construction, purchase, or manufacture of equipment or components that are specifically designed for the ITER facility, but does not mean the design of the facility, equipment, or components; 
(2)the term FIRE means the Fusion Ignition Research Experiment, the fusion research experiment for which design work has been supported by the Department of Energy as a possible alternative burning plasma experiment in the event that ITER fails to move forward; and 
(3)the term ITER means the international burning plasma fusion research project in which the President announced United States participation on January 30, 2003. 
8.Authorization of appropriations 
(a)Fusion energy sciences programThere are authorized to be appropriated to the Secretary of Energy for the Fusion Energy Sciences Program, excluding activities described in sections 5 and 6— 
(1)for fiscal year 2006, $335,000,000; 
(2)for fiscal year 2007, $349,000,000; 
(3)for fiscal year 2008, $362,000,000; 
(4)for fiscal year 2009, $377,000,000; and 
(5)for fiscal year 2010, $393,000,000. 
(b)ITERThere are authorized to be appropriated to the Secretary of Energy for activities described in section 5 such sums as are necessary for each of the fiscal years 2006 through 2010.  
 
